DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restriction
Applicant’s election without traverse of Group 1, claim(s) 1-25; and Species A: Fig. 1-18 in the reply filed on 4/14/2021 is acknowledged.
Claims 26-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/14/2021.
Claim 24 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. In the current case, there is not structure in the elected Species A that reads on a third guiding means. The third guiding means (202) is only present in the non-elected Species B.
Applicant may traverse the withdrawal of claim 24 with the reply to this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “142” has been used to designate (i) a protrusion in Fig. 5, (ii) an annular structure in Fig. 8, (iii) a flat structure in Fig. 9, and (iv) a second protusion in Figs. 13-15. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) that use the word “means” (or “step”) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is/are:
“a drainage valve actuating means” in claim 8.
Claim limitation “a drainage valve actuating means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitation uses the word “means”, coupled with the functional language, “drainage valve actuating”, without reciting sufficient structure to achieve the function. While, the claim limitation does not use the word “means” the claim element fails to fails to recite sufficiently definite structure, material or acts to perform that function. No structure or composition capable of the claimed function is recited in the claims. As such, the generic placeholder is not recognized as the name of a structure but is merely a substitute for the term “means”.
Furthermore, term “means”, “step”, or the generic placeholder is not preceded by a structural modifier.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: NO CLEAR STRUCTURE IS DISCLOSED.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but because there appears to be not structure disclosed, there is no narrowing or limit on the broadest reasonable interpretation. Claim(s) 8 has/have been interpreted to cover the any structure that achieves the claimed function.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 19-21 & 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim(s) 8, and 20-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8; the claim limitation “a drainage valve actuating means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) 20 and 22 recite(s) the limitation “a circumferential extension which is greater than a circumferential extension of an end portion of the projection [[extending from the housing lid]]” in lines 3-5, of each claim.
This limitation is unclear. The dimensions of the circumferential extension are subject to the dimensions of unclaimed structures: a lid & a projection extending from said lid. As such, are arbitrary, subjective dimensions because the claims are being directed only at the filter insert.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim(s) 21 recite(s) the limitation “an axial extension which is greater than an axial extension of the end portion of the projection [extending from the housing lid]” in lines 2-3.
This limitation is unclear. The dimensions of the axial extension are subject to the dimensions of unclaimed structures: the end portion of the projection extending from the housing lid. As such, are arbitrary, subjective dimensions because the claims are being directed only at the filter insert.
Consequently, a person of ordinary skill in the art would not be able to particularly point out and distinctly define the metes and bounds of the subject matter of the claim. Therefore, the claim is indefinite for failing to distinctly claim the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent No. 6752924 to Gustafson et. al.
Regarding claim(s) 1, Ardes teaches an apparatus described as a filter insert (see Fig. 2, filter insert 3) for being arranged in a filter housing (10), wherein the filter insert (3) comprises:
a first actuator (36) positioned at a first end of the filter insert (see Fig. 2, top of filter insert 3 at 36; see also ¶ [0045] “These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3”.),
wherein the first actuator (36) comprises an external contact surface defining a projection or recess (see Fig. 2, projections shown in locking means 36),
wherein the projection or recess forms part of a structure with varying extension in an axial direction of the filter insert along a circumferential direction of the filter insert in such that the first actuator is adapted for being actuated by a corresponding second actuator of a filter housing lid for controlling a relative axial movement between the filter insert (3) and the filter housing lid (11) and (see ¶ [0045] “Locking means 16, here in the form of locking hooks, are integrally formed in one piece on the underside of cover 11, in a central upper region thereof. These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3. Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”);
wherein the filter insert (3) further comprises:
a first guide (39) arranged for engaging a corresponding second guide (29, 29’, 29”) of the filter housing (10 & 2) for guiding the filter insert relative to the filter housing during insertion of the filter insert into the filter housing (see ¶ [0047] “In order to ensure that, during assembly of liquid filter 1, closing pin 35 moves into a position that is ready for engagement with liquid discharge channel 15, first and second positioning means are provided on liquid filter 1. Here, first positioning means 18 and 28 are situated on tube base 17 and on standpipe 2, and second positioning means 29 and 39 are situated on standpipe 2 and on filter insert 3.”),
wherein the first guide (39) is separate from the first actuator (36) and further axially spaced from the first actuator (see Fig. 1),
such that the first guide (39) and the first actuator (36) controls separate movements of the filter insert (3) relative to the filter housing (10 & 2) and filter housing lid (11), respectively,
in consecutive order after each other during installation and removal, respectively, of the filter insert relative to the filter housing (see ¶ [0045] “Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”; and ¶ [0049] “Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2.”; emphasis added).
Ardes further teaches wherein the first actuator (36) comprising the external contact surface defining a projection (36) or recess,
wherein the projection (36) or recess forms part of a structure (36 & 16) is adapted for transferring a turning movement of the filter housing lid (11) to a linear movement (see ¶ [0045] “Locking means 16, here in the form of locking hooks, are integrally formed in one piece on the underside of cover 11, in a central upper region thereof. These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3. Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”)
for closing and opening respectively, the aperture (15) via the closer (35) (see ¶ [0049] “in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.; and (see ¶ [0051] “During maintenance of liquid filter 1 involving a change of filter insert 3, screw cover 11 is screwed off from filter housing 10, such that screw cover 11 carries filter insert 3 along with it via locking means 16 and 36, and pulls filter insert 3 off from standpipe 2. At the same time, closing pin 35 is withdrawn from liquid discharge channel 15, resulting in an emptying of liquid from filter housing 10. Filter insert 3 removed from housing 10 is then practically free of residual liquid.”).
Ardes is silent as to where the first actuator (36) comprises a structure with varying extension in the axial direction of the filter insert (3) along the circumferential direction of the filter insert (3).
However, Gustafson teaches the first actuator (see Figs. 16-19) comprising the external contact surface (teeth 506) defining a projection (510) or recess, wherein the projection (510) or recess forms part of a structure (506) with varying extension (bevel surface 512) in the axial direction of the filter insert (24) along the circumferential direction of the filter insert (24)  (see column 9, line(s) 27-37 “The bevel surface 512 is angled obliquely with respect to the end flank 510 starting at the heel 514. In preferred arrangements, the bevel surface 512 is angled relative to the end flank 510 of at least 92 degrees, no greater than 160 degrees, and usually 93-150 degrees. In many arrangements, this angle is 95-120 degrees. When measured relative to the axial surface 522 of the second end cap 552, this angle translates into the above-mentioned angles, minus 90 degrees; thus, at least 2°, no greater than 70°, usually 3-60°, and in many arrangements, 5-30°.”) in order to ensure engagement of the filter lid and filter insert during removal (see column 3, line(s) 14-17 “When the bowl-cartridge filter is removed from the filter head, the cartridge filter may sometimes remain attached to the filter head. When this happens, the fluid in the cartridge filter drips and spills into the environment.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to substitute a first actuator with a varying extension in the axial direction along a circumferential direction of the filter as taught by Gustafson in the filter insert of Ardes in order to ensure engagement of the filter lid and filter insert during removal. MPEP 2143.G.
Regarding claim(s) 2, the combination of Ardes and Gustafson teaches the filter insert according to claim 1.
Ardes further teaches wherein the first actuator (36) is eccentrically positioned at the first end of the filter insert (see Fig. 1, fista actuators 36 are located eccentrically, located elsewhere than the geometric center or axis, to the axis of the filter insert 3 at the first/top end).
Regarding claim(s) 3, the combination of Ardes and Gustafson teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) comprises a first end panel (upper end plate 31) at the first end of the filter insert and
wherein the first actuator (36) is rigidly attached to or forms an integral part of the first end panel (31) (see Fig. 1) (see ¶ [0045] “These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3.”).
Regarding claim(s) 4 & 5, the combination of Ardes and Gustafson teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) comprises a closer (35) positioned at a second end (32) of the filter insert, opposite the first end (31), for controlling opening and closing, respectively, of an aperture (15) in a bottom region of the filter housing (claim 4) (see ¶ [0049] “in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.”); and
wherein the closer (35) is formed by a body arranged to sealingly engage the aperture (claim 5) (see ¶ [0050] “Liquid discharge channel 15 is sealed in liquid-tight fashion by sealing pin 35 during the operation of liquid filter 1.”).
Regarding claim(s) 6, the combination of Ardes and Gustafson teaches the A filter insert according to claim 4.
Ardes further teaches wherein the filter insert (3) comprises:
a second end panel (lower end plate 32) at the second end of the filter insert (3) and
wherein the closer (35) is rigidly attached to or forms an integral part of the second end panel (32) (see ¶ [0044] “A closing pin 35 that protrudes axially downward is fashioned in one piece with lower end plate 32 and is situated eccentrically thereon, said pin bearing a sealing ring 35’ and engaging in sealing fashion in liquid discharge channel 15.”).
Regarding claim(s) 7, the combination of Ardes and Gustafson teaches the filter insert according to claim 6.
Ardes further teaches wherein the closer (35) is arranged to project in an axial direction of the filter insert (3) from a main portion of the second end panel (32) (see ¶ [0044] “A closing pin 35 that protrudes axially downward is fashioned in one piece with lower end plate 32”).
Regarding claim(s) 8, the combination of Ardes and Gustafson teaches the filter insert according to claim 4.
The closer of Ardes is fully capable of performing the functional limitation(s) “actuating a drainage valve”. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 9, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 4.
Ardes further teaches wherein the first actuator (36) comprising the external contact surface defining a projection (36) or recess,
wherein the projection (36) or recess forms part of a structure (36 & 16) is adapted for transferring a turning movement of the filter housing lid (11) to a linear movement (see ¶ [0045] “Locking means 16, here in the form of locking hooks, are integrally formed in one piece on the underside of cover 11, in a central upper region thereof. These locking means 16 work together with locking means 36 which are integrally formed in one piece in the upper side of upper end plate 31 of filter insert 3. Locking means 16 and 36 can be brought into and out of engagement in the axial direction, and in addition are realized in such a way that they can transmit a limited torque in the circumferential direction, screw cover 11 and filter insert 3 being capable of being rotated relative to one another when the limited torque is exceeded.”)
for closing and opening respectively, the aperture (15) via the closer (35) (see ¶ [0049] “in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.; and (see ¶ [0051] “During maintenance of liquid filter 1 involving a change of filter insert 3, screw cover 11 is screwed off from filter housing 10, such that screw cover 11 carries filter insert 3 along with it via locking means 16 and 36, and pulls filter insert 3 off from standpipe 2. At the same time, closing pin 35 is withdrawn from liquid discharge channel 15, resulting in an emptying of liquid from filter housing 10. Filter insert 3 removed from housing 10 is then practically free of residual liquid.”).
Regarding claim(s) 10, the combination of Ardes and Gustafson teaches the filter insert according to claim 1.
Ardes further teaches wherein the first guide (39) is adapted for guiding the filter insert along a path (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2.”
The first guide (39) is fully capable of performing the functional limitation(s) “guiding the filter insert along a path that has an axial component and a circumferential component relative to the filter housing” (see Fig. 7, coaxial component 29” and circumferential component 29’; and ¶ [0049] “As second positioning means 29 at the standpipe, in the upper region thereof on the outer circumference of standpipe 2, a system of two guide webs 29’ is integrally formed that run symmetrically and obliquely downward toward one another and go over into an axial slot 29”.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 11, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
Ardes further teaches wherein the first guide (39) comprises at least one radially extending projection (39’) for engagement with an inclined surface (29’) provided in the filter housing (2 & 10) (see Figs. 1 & 7).
Regarding claim(s) 12, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
The first guide (39) of the combination of ARDES and GUSTAFSON is fully capable of performing the functional limitation(s) “guiding the filter insert in a first circumferential direction in relation to the filter housing (2 & 10)” (see ¶ [0063] “Guide webs 29’ work together with the second positioning means on the inner circumference of filter insert 3, described above. Depending on the initial position in which the positioning means at the filter insert meet one of guide webs 29’, filter insert 3, in its movement downward on standpipe 2, is rotated either to the right or to the left in order to bring it into the defined position relative to standpipe 2.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 13, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) comprises:
a tubular structure (support body 33) and
wherein at least a part of the first guide (39) forms an integral part of or is rigidly attached to the tubular structure (33) (see Fig. 1) (see ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”).
Regarding claim(s) 14, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) comprises
a filter material body (30) and wherein at least a part of the first guide (39) is arranged at a circumference of the filter material body (30) (see Fig. 1) (see ¶ [0044] “a hollow cylindrical grid-shaped supporting body 33 that radially inwardly supports hollow cylindrical filter material body 30”; and ¶ [0049] “As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3.”; the first guide 39 reads on the claim limitations because it is located on an inner circumference of the filter material 30 on the support 33).
Regarding claim(s) 15, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 4.
Ardes further teaches wherein the first guide (39) is fully capable of performing the functional limitation(s) “engaging the corresponding second guide (29) of the filter housing (2 & 10) for guiding the closer (35) relative to the aperture (15)” (see ¶ [0049] “As second positioning means 29 at the standpipe, in the upper region thereof on the outer circumference of standpipe 2, a system of two guide webs 29’ is integrally formed that run symmetrically and obliquely downward toward one another and go over into an axial slot 29”. As second positioning means 39 at the filter insert, here a radially inward-protruding dog 39’ is provided on the inner circumference of supporting body 33 of filter insert 3. Second positioning means 29 and 39 ensure that when filter insert 3 is plugged onto standpipe 2, filter insert 3 assumes a defined position, regarded in the circumferential direction, relative to standpipe 2. Here, first positioning means 18 and 28 and second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 16, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 15.
Ardes further teaches wherein an end of the first guide (39) adjacent the closer (35) is positioned axially spaced from the closer (35) (see Fig. 1).
The first guide (39) is fully capable of performing the functional limitation(s) “allowing a linear movement of the filter insert relative to the filter housing for opening and closing, respectively, the aperture via the closer.” (see ¶ [0049] “second positioning means 29 and 39 are matched to one another in such a way that, in the assembled state of liquid filter 1, as shown in FIG. 1, closing pin 35 on lower end plate 32 of filter insert 3 is forced into the position in which it is ready for engagement with liquid discharge channel 15.” and see ¶ [0051] “During maintenance of liquid filter 1 involving a change of filter insert 3, screw cover 11 is screwed off from filter housing 10, such that screw cover 11 carries filter insert 3 along with it via locking means 16 and 36, and pulls filter insert 3 off from standpipe 2. At the same time, closing pin 35 is withdrawn from liquid discharge channel 15, resulting in an emptying of liquid from filter housing 10”). It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 17, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
The first guide (39) and the first actuator (36) of the combination of ARDES and GUSTAFSON are fully capable of performing the functional limitation(s) “controlling separate movements of the filter insert (30) relative to the filter housing (2 & 10) and filter housing lid (11), respectively so that, during installation of the filter insert (3), the filter insert (3) is first moved by the first guide (39) followed by the first actuator (36).”; particularly when the filter insert 3 is inserted in to the filter housing (2 & 10) by the user, before connecting the filter insert 3 to the filter housing lid 11. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 18, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
The first guide (39) and the first actuator (36) of the combination of ARDES and GUSTAFSON are fully capable of performing the functional limitation(s) “controlling separate movements of the filter insert relative to the filter housing (2 & 10) and filter housing lid (11), respectively, in opposite circumferential directions”; (see ¶ [0063] “Depending on the initial position in which the positioning means at the filter insert meet one of guide webs 29’, filter insert 3, in its movement downward on standpipe 2, is rotated either to the right or to the left in order to bring it into the defined position relative to standpipe 2.”; and ¶ [0055] “filter insert 3 and screw cover 11 are locked to one another by locking means 16 and 36 in such a way that cover 11 can transmit axial tensile and pushing forces, and can transmit a limited torque in the circumferential direction to filter insert 3. If the limited torque is exceeded, there occurs a relative rotation of screw cover 11 relative to filter insert 3”). The functional limitations are meet by the apparatus of the combination of ARDES and GUSTAFSON, because both the first guide (39) and the first actuator (36) can rotate the filter insert (3) in both directions. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Regarding claim(s) 19, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) comprises a first connector (36) for engaging a corresponding second connector (16) of the filter housing lid (11) for a connection to the filter housing lid (11) (see Fig. 1); the structures (36) of the filter insert (3) read on the claimed first connector; because there are multiple structures 36 & 16 shown in Figs. of Ardes and the structures 36 & 16 satisfy the functional limitations of this claim. As such, the structures 36 satisfy the limitations of the first connector and the first actuator as claimed.
Regarding claim(s) 25, the combination of ARDES and GUSTAFSON teaches the filter insert according to claim 1.
Ardes further teaches wherein the filter insert (3) is adapted for filtering a fluid for an internal combustion engine (see ¶ [0046] “No-load blocking valve 5 prevents no-load operation of liquid filter 1 when no liquid is conveyed through liquid filter 1 by an external conveying device such as a pump, which is the case for example when there is a standstill of an associated internal combustion engine.”).
Claim(s) 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent Application Publication No. 20140183116 by Ardes and US Patent No. 6752924 to Gustafson et. al., in further in view of US Patent Application Publication No. 20130075319 by Roesgen.
Regarding claim(s) 20 & 23, the combination of Ardes and Gustafson teaches the filter insert according to claim 19.
The combination of Ardes and Gustafson is silent as to where the first connector comprises a wall portion with at least one opening for receipt of a projection extending from the lid, wherein the opening has a circumferential extension which is greater than a circumferential extension of an end portion of the projection to allow a relative circumferential movement between the filter insert and the filter housing lid during the movement of the filter insert controlled by the first actuator relative to the filter housing lid.
However, Roesgen teaches a first connector (see Fig. 6) comprising:
a wall portion (62) with at least one opening for receipt of a projection (76) extending from a lid (34),
wherein the opening has a circumferential extension (see Fig. 6, the opening “void space” around items 78 & 182 on the wall portion 62 read on the opening claimed) which is greater than a circumferential extension of an end portion of the projection (76) to allow a relative circumferential movement between the filter insert (18) and the filter housing lid (34) during the movement of the filter insert controlled by a first actuator (32) relative to the filter housing lid (34) (see ¶ [0012] “The above objects are solved according to the invention in that a switching device includes at least two corresponding switching components and one of the switching components is connected with the filter element and one of the switching components with the fastening housing part, and one of the switching components includes at least one switching lug that extends radially relative to a rotation/insertion axis of the filter and one of the switching components includes a switching guide for guiding the switching lug, so that the switching guide leads the switching lug upon an impulse-like relative axial movement of the filter element in a direction toward the fastening housing part and thereby effects a rotation of the filter element relative to the fastening housing part around the rotation/insertion axis for moving the detent means from the insertion/removal area into the locking area or from the retaining area into the insertion/removal area, depending on the position of the detent means in the recess before the axial movement is effected.”) in order to form a releasable connection between the filter insert and the lid (see ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filter insert of the combination of ARDES and GUSTAFSON with a first connector as taught by Roesgen, to yield the predictable results of forming a releasable connection between the filter insert and the housing lid (see Roesgen ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”). MPEP 2143.A.
Regarding claim(s) 21, the combination of Ardes/GUSTAFSON/Roesgen teaches the filter insert according to claim 20.
The combination of Ardes/GUSTAFSON/Roesgen is silent as to wherein the opening of the first connector has an axial extension which is greater than an axial extension of the end portion of the projection to allow a relative axial movement between the filter insert and the filter housing lid during the movement of the filter insert controlled by the first actuator relative to the filter housing lid.
However, Roesgen teaches a first connector (see Fig. 6) comprising:
wherein the opening of the first connector has an axial extension (see Fig. 6, the opening “void space” above and below items 78 & 182 on the wall portion 62 read on the opening claimed) which is greater than an axial extension of the end portion of the projection (76) to allow a relative axial movement between the filter insert and the filter housing lid during the movement of the filter insert controlled by the first actuator (32) relative to the filter housing lid (34) (see ¶ [0012] “The above objects are solved according to the invention in that a switching device includes at least two corresponding switching components and one of the switching components is connected with the filter element and one of the switching components with the fastening housing part, and one of the switching components includes at least one switching lug that extends radially relative to a rotation/insertion axis of the filter and one of the switching components includes a switching guide for guiding the switching lug, so that the switching guide leads the switching lug upon an impulse-like relative axial movement of the filter element in a direction toward the fastening housing part and thereby effects a rotation of the filter element relative to the fastening housing part around the rotation/insertion axis for moving the detent means from the insertion/removal area into the locking area or from the retaining area into the insertion/removal area, depending on the position of the detent means in the recess before the axial movement is effected.”) in order to form a releasable connection between the filter insert and the lid (see ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filter insert of THE COMBINATION OF ARDES/GUSTAFSON/ROESGEN with a first connector as taught by Roesgen, to yield the predictable results of forming a releasable connection between the filter insert and the housing lid (see Roesgen ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”). MPEP 2143.A.
Regarding claim(s) 22, the combination of Ardes and Gustafson teaches the filter insert according to claim 1.
The combination of ARDES and GUSTAFSON is silent as to where the first connector comprises a wall portion with at least one opening for receipt of a projection extending from the lid, wherein the opening has a circumferential extension which is greater than a circumferential extension of an end portion of the projection to allow a relative circumferential movement between the filter insert and the filter housing lid during the movement of the filter insert controlled by the first actuator relative to the filter housing lid; and wherein the wall portion of the first connector comprises: a seat for the end portion of the projection, wherein the seat and the projection are designed and shaped to prevent a relative circumferential movement between the filter insert and the filter housing lid during the movement guided by the first guide of the filter insert relative to the filter housing lid.
However, Roesgen teaches a first connector (see Fig. 6) comprising:
a wall portion (62) with at least one opening for receipt of a projection (76) extending from a lid (34),
wherein the opening has a circumferential extension (see Fig. 6, the opening “void space” around items 78 & 182 on the wall portion 62 read on the opening claimed) which is greater than a circumferential extension of an end portion of the projection (76) to allow a relative circumferential movement between the filter insert (18) and the filter housing lid (34) during the movement of the filter insert controlled by a first actuator (32) relative to the filter housing lid (34); wherein the wall portion (62) of the first connector comprises: a seat (78 & 182) for the end portion of the projection (76) in order to allow circumferential and axial movement of the filter insert under control by the first actuator (see ¶ [0012] “The above objects are solved according to the invention in that a switching device includes at least two corresponding switching components and one of the switching components is connected with the filter element and one of the switching components with the fastening housing part, and one of the switching components includes at least one switching lug that extends radially relative to a rotation/insertion axis of the filter and one of the switching components includes a switching guide for guiding the switching lug, so that the switching guide leads the switching lug upon an impulse-like relative axial movement of the filter element in a direction toward the fastening housing part and thereby effects a rotation of the filter element relative to the fastening housing part around the rotation/insertion axis for moving the detent means from the insertion/removal area into the locking area or from the retaining area into the insertion/removal area, depending on the position of the detent means in the recess before the axial movement is effected.”) and form a releasable connection between the filter insert and the lid (see ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date to combine the filter insert of the combination of ARDES and GUSTAFSON with a first connector as taught by Roesgen, to yield the predictable results of forming a releasable connection between the filter insert and the housing lid (see Roesgen ¶ [0009] “Another object of the invention is to provide a filter element of a filter which includes a detent component that is adapted to form with a detent component, which is connected with a fastening housing part of a filter housing, a releasable detent connection, wherein one of the detent components includes at least one detent means and one of the detent components a recess matching the detent means, in which recess the detent means is hooked in a bayonet-like manner.”). MPEP 2143.A.
It naturally follows that the seat of the combination of Ardes/Gustafson/Roesgen is fully capable of performing the functional limitation(s) “preventing a relative circumferential movement between the filter insert and the filter housing lid during the movement guided by the first guide of the filter insert relative to the filter housing lid”; because the seat (78/182) will trap a projection of the lid from rotating circumferentially counter to the designed circumferential direction. It has been held that the recitation that an element is “capable of” performing a function or operable to perform (e.g., “configured to”, “adapted to”) does not teach away from prior art structure if the prior art has the same capability but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. MPEP 2114.II.
Response to Amendment
Applicant’s amendments to the claims have overcome the claim objections previously set forth.
Applicant’s amendments to the claims have overcome the interpretation of most of the terms under 35 USC § 112(f) previously set forth.
Applicant’s amendments to the claims have overcome most of the rejections under 35 USC § 112(b) previously set forth. The rejection of claim 8 is preserved as the claim has not been amended.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102 & 103 previously set forth.
New rejections under 35 U.S.C. § 102 & 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Applicant’s arguments, see page(s) 17-18, with respect to the rejection(s) of claim(s) 9 under 35 USC § 112(b) have been fully considered, but they are not persuasive.
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the ramp of Fig. 4) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments, see page(s) 18-22, with respect to the rejection(s) of claim(s) 1 under 35 USC § 102, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20140183116 by Ardes, in further in view of US Patent No. 6752924 to Gustafson et. al.
In response to applicant’s argument that Ardes addresses torque differently than the disclosed invention, see page 20; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments, see page(s) 21-22, with respect to the rejection(s) of claim(s) 9 under 35 USC § 103 have been fully considered, but they are not persuasive.
Ardes has been discussed above and is prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGEL OLIVERA
Examiner
Art Unit 1773

/ANGEL OLIVERA/ Examiner, Art Unit 1773